 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedallion Kitchens, Inc.andInternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), LocalNo. 1267. Cases 18-CA-8458, 18-CA-8535,and 18-CA-863010 April 1985DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSHUNTER AND DENNISOn 26 December 1984 Administrative LawJudge Karl H. Buschmann issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief; and the General Counsel and theCharging Party filed cross-exceptions and support-ing briefs; the Charging Party filed a brief in oppo-sition to the Respondent's exceptions; and the Re-spondent filed a brief in opposition to the GeneralCounsel's and the Charging Party's cross-excep-tions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.'The judge found, and we agree, that the replace-ment employees hired by the Respondent were notpermanent replacements for the employees whowent on strike on 19 September 1983 and thereforethe Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate the strikers on theirunconditionaloffer to return to work.2 We alsoagree with the judge's finding that the Respondentviolated Section 8(a)(1) by threatening employeesprior to the strike that, if they went on strike, theUnion would not be coming back. The judge fur-ther found that the Respondent violated Section8(a)(3) and(1) by refusing to pay employees theiraccrued vacation and "random day" benefits be-cause of their participation in the strike.We agreewith that finding, but we do so only for the follow-ing reasons.'We find ment in the General Counsel's cross-exceptions to certain ofthe affirmative provisions of thejudge's recommended Order and there-fore modify the Order to provide the traditional reinstatement languageused by the Board, and to require the Respondent to pay the discmmma-tees their accrued vacation and random day benefits with interest Addi-tionally,because it appears that the Respondent has since closed itsFergus Falls,Minnesota facility and moved its production operations toWaconia, Minnesota,we shall order the Respondent to mail a copy ofthe notice to each of the bargaining unit employees,including those onthe Respondent'spayroll immediately prior to 19 September 1983, thedate the strike commenced2 In view of our agreement with thejudge's finding that the replace-ments were temporary replacements,we find it unnecessary to pass onthe parties'exceptions and cross-exceptions requesting the Board to makefindings and conclusions on the issues arising from the alternative conten-tion that the replacements were permanent replacementsThe facts, insofar as they relate to this one issue,are as follows. The most recent collective-bargain-ing agreement between the Respondent and theUnion expired on 19 September 1983. On that date,negotiations for a new collective-bargaining agree-ment having been unsuccessful, virtually all of theRespondent's approximately 250 employees com-menced an economic strike.Within days of thestrike, the Respondent began to hire replacementsand about 42 strikers returned to work. In Novem-ber 1983, over 100 of the strikers submitted individ-ualwritten requests for vacation and random daypay which they had accrued prior to the strike. On1December 1983, the Respondent responded asfollows in a letter sent to each of the strikers whohad made such requests:SUBJECT: Request for Accrued Vacation andRandom DaysRecently you inquired about the status ofthe vacation and random days which you mayhave coming under the old labor agreement.MedallionKitchenswill fully respect anyvacation and random day benefits which youmay have accruedpursuantto the previouslabor agreement terminatedby UAW, Local1267, at the time of its strike on September 19,1983. These benefits are not available, howev-er, to employees who are not on active em-ployment status at the time of any requests forvacation or random days, or unless those em-ployees have actually terminated their employ-ment with Medallion Kitchens. No such bene-fitscan be provided under the contract for astrike period and none will be available to anyemployee who is not either at work or formal-ly separated from employment. You shouldalso be aware that serious misconduct during astrikemay terminate any obligation of Medal-lion Kitchens to provide such benefits.Medallion Kitchens will honor its vacationand random day obligations under the expiredlabor agreement to any employee includingemployees currently on strike, who meet theprevious contractual and customary require-ments for vacation or random day benefitswithout discrimination between striking andnonstriking employees and Medallion Kitchenswill continue to honor these commitments inthe future for eligible employees without suchdiscrimination.On 19 December the Union notified the Re-spondent that it was calling off the strike as of 25December and that its members would make un-conditional offers to return to work on 26 Decem-275 NLRB No. 8 MEDALLION KITCHENSber.Asindicated in the judge'sdecision,as of theunfair labor'practice.hearing none of the strikershad been recalledto work,nor had any strikers re-ceived pay for vacationand random days accruedprior to19 September 1983. Moreover,notwith-standing the statement in the Respondent's 1 De-cember letter that accrued benefitswere availablefor employees who actuallyterminated their em-ployment,striker employee Nola Halverson, whohad submitted a letter of resignation on 11 June1984, was advised:Pursuant to'the terms and conditions of theCollectiveBargaining Agreement between theU.A.W. Local 1267andMedallion Kitchens,Inc.,which was terminatedby the Union onSeptember 19, 1983, 'eligible employees wereentitled to'vacation/random days.Because the payment of monies to those em-ployees whomight be eligiblefor such` pay-ment is thesubject, of an Unfair Labor Prac-tice charge,filed by the U.A.W. Local 1267, itthereforewould be inappropriateto pay youany of themonies that mightbe owed you forvacation/random days until thisUnfair LaborPractice charge isresolved bytheNationalLaborRelations Board.MedallionKitchens,Inc.will contactyou, and forwardany moniesyou might be entitled to as soon asthe UnfairLabor Practicecharge is resolved.The Respondent'sPersonnelManager McGradyexplained at the hearingthat,because of produc-tion needs,a decision was madeshortly ' after thestrike began to place a"moratorium"on the use ofvacation time and randomdaysaccrued prior to 19September so that-no one was allowed to take suchaccrued timeoff.Threeof four nonstrikers werepaid for time accrued prior to the strike,but theRespondent contended,and the judge found, thatthese instanceswere erroneous . and inadvertent.McGrady further testifiedthat employees who quitwere paidfor theirprestrike accrued time untilabout April 1984.3Under, the expired.contract, vacation time essen-tially accrued in increasing amounts depending onthe numberof completedyears of employment.Sections51,and 52 of thecontractalso provided:51.No employeeshall be allowed'toworkduring their earned vacation and receive payin lieu of vacation52.Employeeswho loseseniorityprior totheir vacation eligibility date will receive one-twelfth (1/12) of theirvacationforeach3This practice was changed apparently in response to the pendingunfair labor practice charges See the Respondent's 19 June 1984 letterquoted above59month they have worked at least forty (40)hours in the month.The contract also provided for random days toaccrue based on completed years of employmentand to be used as follows:Employees who desire a "random day".mustnotify the Employer by completing a RandomDay Request Form with the Company person-nel office'no laterthannoonof the workingday immediately preceding the working dayrequested as a "randomday" off.In specialcircumstanceswhere the production'require-ments of the Company may be disrupted byexcessive Random Day absences,the Compa-nymay request that employees voluntarilyselect alternate"random days. . . ." [Empha-sis in original.]Additional limitations'on vacation and randomdays were embodied in a separate document, whichprovided,inter alia,that only 10 percent per de-partment could be off work unless more were au-thorized by the supervisor;that a week'snoticewas mandatory for vacations;and that randomdays had to be used one at a time unless approvedby the supervisor.'The judge,noting that the Respondent had ad-mitted its financial liability to employees for accu-mulated prestrike benefits,found that the Respond-ent's refusal to pay such.accrued benefits to em-ployees unless they terminated their employmentorwere actively employed-while denying em-ployment to the strikers-effectively denied bene-fitsbecause of the strike. The judge thus found,notwithstanding the Respondent'scontention thatits policy was not meant to be discriminatory, thatthe policy was in fact discriminatory in its effect.CitingNLRB v. Great Dane Trailers,388 U.S. 26(1967), the judge concluded that the Respondent'srefusal to pay accrued vacation and random daybenefits to the strikers violated Section 8(a)(3) and(1).In 'agreeing with the judge's conclusion that theRespondent's conduct violated Section 8(a)(3) and(1),,we,wish to emphasize that this conduct consist-ed ,of actual discrimination against employees be-cause of the strike;thus, there is ample direct proofof unlawful motive. 'In this regard,we particularlynote PersonnelManager McGrady's testimony that'hewas unaware"of any situation' before the strikewhere employees who were off work were deniedtheir requests for accrued vacation pay. McGradyfurther testified that, although the situation had notpreviously arisen involving employees on leave ofabsence, employees who were hospitalized were 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted their requests for accrued vacation pay.Moreover,Union President Eldon Halverson testi-fied that it was standard practice for employees onpermanentlayoff4 toreceive accrued vacation andrandom daypay.Thus,uncontradicted testimonyindicates that the Respondent'spractice prior tothe strike for employees who were not "activelyemployed"was to pay accrued benefits on request.It further is undisputed that, following the strike,the Respondent's practice of paying accrued bene-fits to employees who were not actively employedchanged to a policy of not paying any vacation orrandom day benefits for time accrued prior to thestrike.As stated in the Respondent's 1 December1983 response to strikers'requests for accrued va-cation and random days,the Respondent's positionwas that"[n]o such benefits. . .will be availableto any employee who is not either at work or for-mally separated from employment."In this regardwe further note that the Respondent withheld pay-ment for such accrued benefits from all employeesactivelyworking during the strike, albeit with afew apparently inadvertent exceptions, and that theRespondent thereafter refused to pay such accruedbenefits even to strikers who formally terminatedtheir employment.Although McGradytestified that the "moratori-um" placed on the use of accrued vacation andrandom days was motivated by production needs,it is clear that the strikers'requests for such ac-crued benefits would not affect the Respondent'sproduction because they involved the mere pay-ment of money rather than any changes or disrup-tions in the Respondent's production plans.Similar-ly,while the Respondent has claimed that its denialof accrued benefits was based on the strikers' fail-ure to satisfy the preconditions in the contract, wealso reject that argument,for it was the Respond-ent'swholesale change in policy,not the precondi-tions in the contract, which caused the denial ofthe accrued benefits.Based on the foregoing, we find that the Re-spondent's change in policy and practice was moti-vated entirely by the employees'protected activityof engaging in an economic strike.Thus,applyingthe Board's standardWrightLine5analysis for alle-gations of unlawful discrimination,we find that theGeneral Counsel has shown that the Respondent'sconduct was motivated by the employees' protect-ed activities and that the Respondent has not4According to Halverson,layoffs of more than 4 10-hour days wereconsidered to be permanentlayoffsOurreading ofthe layoffprovisionsof the contract confirms that temporary layoffs were those "not toexceed four(4) working days "b251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), certdenied 455 U S 989,approved inNLRB Y.TransportationManagementCorp,462 U S 393 (1983)shown that it would have taken the same actionseven in the absence of the protected strike activi-ty.6Accordingly, we conclude, in agreement withthe judge, that the Respondent's withholding ofand refusal to pay accrued vacation and randomday pay to the strikers because of their participa-tion in the strike violated Section 8(a)(3) and (1).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, Medallion Kitchens,Inc., Fergus Falls and Waconia, Minnesota, its offi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Failing to reinstate its employees in accord-ance with their seniority or otherwise discriminat-ing against them after they had made an uncondi-tional offer to return to work following a strike.(b) Failing to pay its employees their accrued va-cation and random day benefits because of theirparticipation in a strike.(c)Threatening its employees because of theirprotected concerted activity.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer its employees who participated in thestrike immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and make them whole for any lossof earnings and other benefits resulting from thediscrimination against them,discharging if neces-sary the temporary replacement employees, in themanner set forth in the remedy section of thejudge's decision.(b) Pay its employees their accrued vacation andrandom day benefits irrespective of whether theyhad participated in a strike, with interest.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.8We therefore find it unnecessary to decide whether, underGreatDane,the Respondent's conduct was so "inherently destructive" of em-ployeeinterests that no proof of antiunion motivation is needed 388 U Sat 33 MEDALLION KITCHENS61(d)Mail a copy of the attached notice marked"Appendix" to each of the bargaining unit employ-ees, including those who were on its payroll imme-diately prior to 19 September 1983, the date thestrike began. Such notice shall be mailed to the lastknown address of each employee.' Copies of thenotice, on forms provided by the Regional Direc-tor for Region 18, after being signed by the Re-spondent'sauthorizedrepresentative,shallbemailed immediately upon receipt, as directedabove.(e)Notify the , RegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.WE WILL offer our employees who participatedin the strike full and immediate reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights and privilegespreviously enjoyed, andWE WILL make themwhole for any loss of earnings and other benefits,with interest, discharging if necessary the tempo-rary replacement employees.WE WILL pay our employees for their accruedvacation and random day benefits irrespective ofwhether they had participated in the strike, withinterest.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the wordsin the noticereading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to reinstate employees whohad been on strike or otherwise discriminateagainst any of our employees because of their sup-port of United Automobile Workers, Local No.1267, or any other union.WE WILL NOT refuse to pay vacation or randomday benefits to our employees because they partici-pated in a strike.WE WILL NOT threaten our employees becauseof their exercise of the rights guaranteed them bySection 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.MEDALLION KITCHENS, INC.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge.This case was heard on June 27 and 28, 1984, at FergusFalls,Minnesota, on a consolidated complaint which al-leged that the Respondent, Medallion Kitchens, Inc., en-gaged in certain unfair labor practices in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act). More specifically, the complaintalleges(1) that the Respondent threatened its employees andpromised them payraisesin order to discourage theirparticipation in a strike, (2) that the Respondent withheldvacation and random day benefits to its employees be-cause they participated in a strike, and (3) that the Re-spondent failed to recall former strikers who had madeunconditional offers to return to work. Respondent'sanswer, admitting the jurisdictional aspects of the com-plaint,denies that the Company had committed anyunfair labor practices.On the entire record,' the briefs filed by the parties,and on consideration of the demeanor of the witnesses, Imake the followingiFollowing the hearing and after the briefs were filed in this case, Re-spondent by letter, dated September 13, 1984, filed a motion and a memo-randum in support of that motion to strike portions of the General Coun-sel's brief and the Charging Party's memorandum or, in the alternative,for the reopening of the record for the receipt of additional testimonyThe Respondent argued that the General Counsel relied for part of itscase on a theory not alleged in the complaint and that it had no noticethat the General Counsel would dispute the permanent status of its em-ployees who were hired to replace its striking employees The GeneralCounsel and the Charging Party filed oppositions to Respondent'smotion Their response disputed Respondent's claim that the complaintmisled the Respondent or that the issue relating to the permanent statusof the replacement employees was not at issue Since the Respondent didnot raise this issue until after the briefs were filed, and since this is notsolely a procedural but a substantiveissue,Ihave decided to deal with itin the context of my decision of the entire case For the reasons discussedinfra, I deny Respondent's motionRespondent's motion to dismiss the case because it had agreed to a set-tlement of a portion of the case in pretrial negotiations with the GeneralCounsel is denied 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTThe Respondent, Medallion Kitchens, Inc., is a Minne-sota corporation located in Fergus Falls,Minnesota,where it is engaged in the manufacture and nonretail saleand distribution of kitchen and bathroomcabinets. It isadmittedly an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. Its em-ployees totaling 279 were represented by the UnitedAuto Workers, Local 1267. The bargaining relationshipbetween the Union and the Company had existed formore than 10 years.On September 19, 1983, the most recent bargainingagreement had expired: The parties were unable to reacha new agreement in spite of several bargaining sessionswhich began on June 6, 1983. The employees decided tostrike the facility on September 19, 1983. Prior to thestrike, the Respondent through its supervisors had madecertain statements to the employees to dissuade themfrom the strike.Within a few days of the strike,Respondent began tohire replacement employees for the striking employeesand by December 10, 1983, 253 replacement workers, aswell as afew nonstrikers,were working for the Re-spondent. After the strike, Respondent refused to pay tothe strikers any of their accumulated vacation andrandom day benefits.On December 10, 1983, a fire destroyed Respondent'spremises to such an extent that production ceased andonly about 20 or 30 people remained employed and thebulk of the work force was laid off.On December 19, 1983, the Union made an uncondi-tional offer on behalf of its members to return to workon December 27, 1984. By letter dated December 19,1983, the Union informed the Respondent's agent as fol-lows (G.C. Exh 10). "Because of the very unfortunatecircumstances of the fire at Medallion Kitchens at thistime I am calling off the strike as of December 25, 1983at 11:59 p.m. Our members will be unconditionally re-porting for work as of December 26, 1983." On Decem-ber 27 all strikers individuallymadetheir unconditionaloffers to return to work.Not until late January or early February did the Re-spondent recall any of its production work force. How-ever none of the strikers were recalled even though theyhad made their offers to return to work.Against this brief background, the case presents threeissues.First,whether Respondent's failure to recall thestrikersviolatedSection 8(a)(3) and (1) of the Act,second, whether Respondent violated Section 8(a)(3) and(1) of the Act when it failed to pay accrued vacation andrandom days pay to the strikers; and, third, whether Re-spondent violated Section 8(a)(1) of the Act by threaten-ing its employees or promising them benefits in order todiscourage their strike activity.Respondent's Failure to Recall the StrikersThere is no dispute that Respondent has not recalledany of the strikers after their unconditional offer toreturn to work, and that following the fire the Respond-ent has only recalled the strike replacement employeesand a few nonstriking employees. The Respondent beganrecalling these employees in, late January or early Febru-ary and continued to recall the replacement employeesuntil June so that as of June 23, 1983, about 114 replace-ment employees had been recalled.The General Counsel's and the Charging Party's posi-tion is that after the strikers' unconditional offer toreturn to work, the Respondent had a duty to recall thestrikers,because the replacement employees were notpermanent replacements and, even if the replacementshad been permanent when they were first hired, thestrikers and the replacements should have been recalledin order of their seniority after the layoff period causedby the fire.Respondent, on the other hand,argues in itsbrief thatthe replacement employees were permanent replacementsand that its decision to rehire replacements to the exclu-sion of the strikers who had made unconditional offers toreturn to work was entirely within Respondent's right,because the replacement employees had retained theirstatus as permanent employees.In this regard, the gravamen of the complaint, alleginga violation of Section 8(a)(3) and (1) of the Act, is con-tained in paragraph 6(a) as follows:Since on or about January 4, 1984, and continuingto date Respondent has recalled strikers replace-ments from layoff status and has failed and refused,and is continuing to fail and refuse, to recall any ofthe strikers, notwithstanding the fact that said strik-ers have more seniority than the strikers replace-mentswho have been recalled.In response to this allegation, Respondent attempted toshow that the facts as alleged did not occur and that thereplacement employees were permanent employees whohad not lost their permanent employmentstatus as aresult of the interruption caused by the fire. Respond-ent'scounsel had perceived the legal issue and hisburden of proof when he stated in his opening statement,inter alia, asfollows (Tr. 16): "With respect to Case No.18-CA-8630 . . . I think the General Counsel and Iwould agree that the Employer is entitled under theMcKaycaseto hire permanent replacements if an eco-nomic strike is underway, and to use them to conduct.. . its business, and . . . unlessthereis some substantialchange in the circumstances . . . that those persons areentitled to continue their employment with the employer... and notto be replaced if they arepermanent re-placements by ex-strikers even if those strikers make anunconditional offer to return to work."The record evidence is fairly consistent and supportsthe factual aspects of the allegation in the complaint. Itshows that the Respondent hired replacement employeesfor the striking employees within several days of thestrikewhich began on September 19, and that a fire oc-curred on December 10 which resulted in the idling ofalmost all of the 253 employees except for about 20 to 30employees. On December 19, shortly after the outbreakof the fire, the Union notified the Company of the strik-ers' unconditional offer to return to work on December27, and the strikers individually made their unconditionaloffer to return to work. Yet the Respondent, when it MEDALLION KITCHENS63commenced the recalling of the work force in late Janu-ary or early February, failed and refused to recall any ofthe strikers.Moreover, the record further shows that when the Re-spondent hired the replacement employees shortly afterthe strike, they would be employed only until the strikewas over. The General Counsel's first witness, RichardMcGrady, the personnel director of Medallion Kitchens,testifiedwithout objection by Respondent'scounsel asfollows(Tr. 69-70):Q.When you first began interviewing replace-ment employees, did you interview most of thosepeople?A. Yes sir.Q. Do you recall hiring MartyBeckman?A. I remember Marty Beckman.I believe he washired at the Holiday Inn,but I'm not sure.Q. Did you tell Mr Beckman how long he wouldbe working?A. No, sir. At that time we didn't know. I toldhim it might be a week,itmight be less and it mightbe more.Q. Is that essentially what you told everybodywho got hired?A. Yes, Sir.Q. That it might be a week,itmight be less, itmight be a little more?A. Theycould work up until the strike was over.Q. Until the strike was over?A. Or the people come back.According to the General Counsel and the ChargingParty, the evidence clearly shows that Respondent's re-placement employees were not hired as permanent re-placements but only as temporary employees and thatthey could not have been permanent replacements whenthey were rehired after the strikers had made their un-conditional offer to return to work. Respondent, howev-er, argues in its brief that the replacements had perma-nent status. Citing record evidence,Respondent states,inter alia,as follows(R. Br. 7 and 27):Within a few days of the strike, Mr RichardMcGrady,Medallion's Personnel Director,began tointerview replacement employees and striking em-ployees began to return to work (T. 69-70, 445). ByDecember 9, 1983,a total of 253 permanent replace-ment and non-striking employees wereworking (T.53,GCE 6). Consistent with the Employer's finaloffer to the Union on September 14, 1983, these em-ployees became permanent employees as their 60-day probationary period expired (GCE 2, par. 9, p.2).Ultimately, allwere advised by Mr. McGradythat they were permanent employees and this statuswas reaffirmed several times in the aftermath of theDecember 10, 1983 fire (T. 425-428, 458-460).A careful analysis of the record concerning the issueof whether the employees had permanent or temporarystatus does not support Respondent's argument.Whilethe record shows that the Respondent had assured mostof the employees (replacements)who had attended theCompany's Christmas party on December 17 that itwould make an effort to get the Company operating assoon as possible and expected the employees to be backtowork,itdoes not indicate that the employees wereever informed that their employment status had changedto one of permanence.Moreover,at that time Respond-ent had no knowledge of the strikers' offer to return towork. Respondent's reliance on its offer to the Union ofa collective-bargaining agreement is obviously misplacedand, in any case,itdoes not support Respondent'sposi-tion.According to that document, the probationaryperiod for new employees would last 16 weeks and theemployees must be members of the Union (R. Exh. 3,G.C. Exh. 2).On September 13, 1984, Respondent moved to strikethe General Counsel's and the Charging Party's briefs tothe extent that they relied on the record evidence show-ing that the replacement employees had been hired on atemporary basis.Respondent'sargument is essentiallythat it was misled into assuming that the status of the re-placement employeeswas not in issue. Respondentmoved, in the alternative, that the case be reopened foradditional evidence on that issue but qualified this re-quest by stating that"thiswould not be the appropriaterulingon the part of the Administrative Law Judge,since the General Counsel and the Charging Party hadample opportunity to construct a theory of this case andto plead or amend the pleadings appropriately." In theiroppositions to Respondent'smotion,the General Counseland the Charging Party submit that neither the complaintnor the record could have misled the Respondent, par-ticularly since it is the Company's burden to show thatreplacement employees were permanent employees.My analysisof theissue has convinced me that Re-spondent'smotion must be denied,and that I can neitherignore the evidence on this issue nor reopen the proceed-ing for additional evidence for several reasons. First inhis opening statement in this case, Respondent's counseldemonstrated his knowledge of the applicable law andproperly perceived the relevant issues raised by the com-plaint,including the permanent status of the replacementemployees. He could not have been surprised or misledbecause he stated, as follows (Tr. 16): "[T]he Employerisentitled under theMackaycase to hirepermanentre-placements if an economic strike is underway,and to usethem to conduct. . .its business,and . . . unless there issome substantial change in circumstances. . .that thosepersons are entitled to continue their employment withthe employer . . . and not to be replaced if they areper-manentreplacements by exstrikers even if those strikersmake an unconditional offer to return to work." [Empha-sis added.]Second,itwas Respondent'spersonnel man-ager who testified as the first witness that the replace-ment employees were hired on a temporary basis untilthe strike was over (Tr. 70). At that time, Respondent'scounsel did not object to the testimony. He had the op-portunity at that time to examine the witness on thisissue and to litigate the matter morefully.Third,assert-ing that the General Counsel is precluded from raisingthe issue,the Respondent nevertheless raised the issue 64DECISIONSOF NATIONALLABOR RELATIONS BOARDand arguesrepeatedly that the replacements were perma-nentemployees, for in his brief he states, inter alia (R.Br. 7, see also Br. 27): "By December 9, 1983, a total of253permanentreplacement and nonstriking employeeswere working . . . these employees became permanentemployees as their 60-day probationary period expired... all were advised by McGrady that they wereperma-nentemployees . . . [emphasis added]." Respondentcannot be heard to complainand claimsurprise or lackof notice when the General Counseldiscussesthe sameissuebut argues the opposite view. Respondent's furtherreference to nonrecord evidence, such as communica-tionsbetween counsel during the investigative stage oftheproceeding is obviously of no relevance here.Fourth,whileitisclear from the foregoing that Re-spondent was in fact aware of the importance of theissue,although itmay have inadvertently ignoredMcGrady's testimony in this regard, the law is clear thatthe burden to show the permanent status of the replace-mentemployees is upon the Respondent. In short, oncethe General Counsel has shown that the Respondent hasdiscriminatedagainst the strikers,i.e., itsfailure to rein-statethe strikers after their unconditional offer to return,Respondent may defend its action by showing that thestrikers have in fact been replaced by permanent replace-ments.Zapex Corp. v. NLRB,621F.2d 328 (9th Cir.1980);NLRB v. Murray Products,584 F.2d 934 (9th Cir.1978). It is difficult to see how the Respondent can hopeto justify a lack of vacancies at its plant following a mas-sive layoff caused by the fire, without a serious analysisof the permanent status of its replacement employees.Respondent has obviously attempted to do so, but hasfailed in this regard. Finally,it isclear that this evidence,which is certainly relevant, was not improperly receivedin this case, it did notraise a new issue,itdid not giverise to a new issue of newly discovered evidence, and itcertainlywas not a surprise to the Respondent. On thebasisof the foregoing, as well as additional reasons ad-vanced by the General Counsel and the Charging Party,Respondent's motion must be denied.In agreementwith the General Counsel and theCharging Party, I find that the replacement employeeswere not permanent replacements and that the strikersupon their unconditional offer to return to work wereentitled to be recalled in lieu of thereplacements. InNLRB v. Fleetwood Trailer Co.,389 U.S. 375, 378 (1967),the Court made it clear that an employer who refuses toreinstatestrikers violates Section 8(a)(3) and (1) of theAct, and stated: "Accordingly,unlessthe employer whorefuses to reinstate strikers can show that this action wasdue to `legitimate and substantialbusinessjustifications,'he is guilty of an unfair labor practice."NLRB v. GreatDane Trailers,388U.S. 26, 34 (1967). The burden ofproving justifications is on the employer. The Court rec-ognized asa "justification" when the jobs claimed by thestrikerswere occupied by workers hired as permanentreplacements during the strike in order to continue oper-ations.See alsoNLRB v. Mackay Radio & Telegraph Co.,304 U.S. 333 (1930).It is clear in the matter before me, that the Respondenthas failed to meet its burden of justifying its failure to re-instatethe strikers, because their jobs were not filled bypermanent replacements.I thereforefind thatRespond-ent violated Section 8(a)(3) and(1) of the Act.Respondent's Failure to Pay Random Day andVacation Benefit to StrikersAs a violation of Section 8(a)(3) and (1) of the Act,the complaint alleges that "Respondent has withheld andrefused to pay accrued vacation pay and random daypay to its employees."The record evidence is not in dispute that the Compa-ny has indeed withheld the employees' vacation andrandom day pay. The issue is whether the Respondentdid so on a discriminatory basis directed against thestrikers.Respondent admitted that its employees hadearned certain vacation and random days in accordancewith the expired bargaining agreement (G.C. Exh. 2, pp.7-8) Indeed, Respondent admitted its financial liabilityto each individual employee for the accumulated vaca-tion and random day benefits as of September 16, 1983(G.C. Exh. 4).However, Respondent's position with respect to its ob-ligations is reflected in a letter to one of the employees(G.C. Exh. 11):Medallion Kitchens will fully respect any vacationand random day benefits which you may have ac-crued pursuant to the previous labor agreement ter-minated by UAW, Local 1267, at the time of itsstrike on September 19, 1983. These benefits are notavailable, however, to employees who are not onactive employment status at the time of any requestsfor vacation or random days, or unless those em-ployees have actually terminated their employmentwithMedallion Kitchens. No such benefits can beprovided under the contract for a strike period andnone will be available to any employee who is noteither at work or formally separated from employ-ment. You should also be aware that serious mis-conduct during a strike may terminate any obliga-tion of Medallion Kitchens to provide such benefits.Although assuring the employees that it will honorthese commitments, Respondent has simply refused tomake payments unless an employee has been "on activeemployment status" or has terminated his employment.This excludes of course all former strikers who havebeen denied employment status by the Respondent. Theironly recourse to obtain these benefits would be to termi-nate their employment status and thereby forsake anyhope of reinstatement. But even when a former strikerwho terminated his employment status made a requestfor payment of the benefits, Respondent has taken theposition as follows (G.C. Exh. 9).Because the payment of monies to those employ-ees who might be eligible for such payments is thesubject of an Unfair Labor Practice Charge, filed bythe U.A.W. Local 1267. It therefore would be inap-propriate to pay you any of the monies that mightbe owed you for vacation/random days until thisUnfair Labor Practice charge is resolved by the Na-tionalLabor Relations Board. Medallion Kitchen, MEDALLION KITCHENS65Inc.will contact you, and forward any monies youmight be entitled to as soon- as the Unfair LaborPractice Charge is resolved.,Furthermore, the record indicates that Respondent hadmade exceptions to its policy, albeit through inadvert-ence, on at least three occasions In the meantime, ap-proximately'130 former strikers are awaiting payment fortheir accrued vacation and random day benefits. Whilethe Company repeatedly emphasized that its policy wasnot meant to be discriminatory towards the strikers, andeven considering that the-Respondent may have antici-pated some hardship in making these payments all at onetime or during a time when it needed to keep the com-plementofits employees working, theeffectof its policyisdiscriminatory. Respondent could have made a good-faith effort and established- a schedule whereby it couldmake these payments over a certain period of time.However, entirely refusing to meet its obligations to-wards the strikers, lest they,either terminate their rightto reinstatement or be employed by Respondent while atthe same time denying them employment status, effec-tively deprives them of the benefits which they wouldhave received had it not been for the strike. I find there-fore that the Respondent violated Section 8(a)(3) and (1)of the Act.NLRB v. Great Dane Trailers,388 U.S 26(1967).Independent Violations of Section 8(a)(1) of the ActAccording to the complaint, Respondent made severalthreats to employees because of their strike activity andpromised them pay raises in order to discourage theirsupport for the Union. In this regard the record shows asfollows: Richard Rone, Respondent's vice president, hada conversation with several strikers while they were onthe picket line. During that conversation Rone stated toemployees Michael Hooker and Nola Halverson that theCompany was losing business because of the strike andthat a layoff could result.During a telephone conversation on November 1,1983, Tom Cappola, Respondent's former plant manager,told employeesBrianand Janet Wehrenberg that he hadno intentions of signing a contract with the Union oncehe had replaced the positions with strike replacements.During that conversation Cappola urged Brian Wehren-berg to return to work' Respondent disputes Cappola'sstatements suggesting that such testimony is illogical.However, considering that Cappola failed to deny Weh-renberg's testimony, it stands uncontroverted.Bruce Roeder, a former foreman in Respondent's doorbuildingdepartment, told employee Tony Arechigoduring a conversation about 1-1/2 weeks before theUnion's vote to strike that "you guys go on strike, theUnion is not coming back." During a similar conversa-tionwhich dealt with the advantages and disadvantagesof a union, Roeder, told _ Arechigo' "that, if the Unionwasn't there, he could personally give, us-give me araise if I worked "up to. his standards. And now in thisway, with the Union there, he would have to go throughthe channels to get a raise."Roeder made the same statements to employee RandiAustin.While walking with her to a cafeteria and ex-plaining a new job to this employee, Roeder stated thatif she did well, and "if there wasn't a Union in there, hecould give me a raise." He asked her if she would jointhe strike and said that if the employees "went out onstrike, that the Union wouldn't come back as a union."Employee Esmer Gillaspey recalled Roeder telling herthat if the employees went out on strike, there would notbe a union and that the employees would not have a job.The consistent testimony of these employees-which Ihave credited-was only disputed by another employeewitness who testified that she had never heard Roedermake such statements. She conceded, however, that hecould have made these statements without her knowl-edge. ,Only some of the above statements made by Respond-ent's supervisors to the employees were sufficiently coer-cive and threatening so as to interfere with their Section7 rights. Roeder's remarks telling the employees that theUnion would not come back if the employees went outon strike were made to several employees, about 1 weekbefore the strike vote by the Union, at the Company'spremises and in an environment of coercion duringwhich the employees were initially interrogated as towhether they favored a strike or not. These statementswere clearly intended to dissuade the employees fromtheir support for the Union and the strike. This conductviolated Section 8(a)(1) of the Act. His other remarks tothe effect that he could give the employees pay raises ifitwere not for the Union were vague and further- quali-fiedwith the condition that the employee perform well.Under these circumstances, Respondent did not condi-tion a promise of benefits in exchange for the employee'srefusal to support the Union. Moreover, the statementsmade by Supervisors Cappola and Rone were not suffi-ciently clear and, in any case, were not made with theintent to coerce or restrain the individuals. I find there-fore that Respondent violated Section 8(a)(1) of the Actonly in connection with Roeder's repeated threats to theemployees as detailed above.CONCLUSIONS OF LAW1.Medallion Kitchens, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Union, United Automobile, AerospaceandAgriculturalImplementWorkersofAmerica(UAW), Local No. 1207 is a labor organization withinthe meaning of Section 2(5) of the Act.3.' By discriminatorily failing to reinstate its employeesin accordance with their seniority after they had madean unconditional offer to work following a strike, Re-spondent violated Section 8(a)(3) and (1) of the Act.4.By discriminatorily refusing to pay its employeesrandom day 'and vacation benefits because of their par-ticipation in a strike, Respondent violated Section 8(a)(3)and (1) of the Act.5.By threatening its employees because of their pro-tected, concerted activity Respondent violated Section8(a)(1) of the Act. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)and (3) of the Act by failing and refusing to offer rein-statement to the replaced strikers, after their uncondi-tional offer to return to work, in accordance with theirseniority as vacancies arose following a fire at the plant,I find it must offer them reinstatement as the vacanciesarose and will arise in the future and make them wholefor any loss of earnings and other benefits, computed ona quarterly basis from date of its failure of reinstatement,less any netinterim earnings,as prescribed in FW.WoolworthCo.,90 NLRB 289 (1950),plus interest ascomputed inFlorida Steel Corp.,231NLRB 651 (1977),and discharging, if necessary all the replacement employ-ees who had been hired as temporary workers.Having further found that the Respondent violatedSection 8(a)(3) and (1) of the Act by discriminatorily fail-ing to pay the strikers their random day and vacationpay, I finditmust makethem whole and pay them theirearned benefits, with interest, as prescribed in the abovecases, irrespective of whether the strikers have been rein-statedorwhether they discontinue their employmentstatuswith the Respondent.[Recommended Order omitted from publication.]